DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The present Office action is issued because the status of the 06/02/2022 Office action was erroneously indicated Final inadvertently. The 06/02/2022 Office action has been vacated.

Claim Rejections - 35 USC § 102
Claims 1-3, 12-15, and 24-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takeda et al. (US 2020/0404651 A1) hereinafter “Takeda”.
Regarding claim 1:
Takeda discloses a method of wireless communication performed by a user equipment (Fig. 18, 20), comprising: 
determining whether a collision is to occur between a physical uplink control channel (PUCCH) transmission (Fig. 2, 4-slot PUCCH) that includes a scheduling request (SR) and remaining uplink control information (UCI) (Para. [0074], UCI includes SR, HARQ-ACK, CSI, BI, and BSR), and multiple physical uplink shared channel (PUSCH) transmissions (Fig. 2, 4-slot PUSCH) in a slot (Fig. 3, PUCCH and PUSCH overlap in slot #0 and slot #1, Para. [0070], [0076], [0081]-[0083], Fig. 4A-4C and 5A-5C show overlapping PUCCH and PUSCH and non-overlapping PUCCH and PUSCH). 
performing multiplexing of the remaining UCI with one of the multiple PUSCH transmissions based at least in part on determining that the collision is to occur (Fig. 3, UCI on PUSCH, Para. [0052], [0070], [0109], [0127]); and 
transmitting, to a base station (BS) (Fig. 18, 12), the PUCCH transmission or the multiple PUSCH transmissions based at least in part on determining whether the collision is to occur in the slot ([0052], [0070], [0081]-[0083], [0109]). 
Regarding claim 2:
Takeda further discloses wherein the PUCCH transmission includes: the SR and a hybrid automatic repeat request (HARQ) acknowledgement (ACK), the SR and channel state indication (CSI), the SR, the HARQ ACK, and the CSI, or the SR without the HARQ ACK or the CSI (Para. [0074]).
Regarding claim 3:
Takeda further discloses determining a resource to be used for the PUCCH transmission based at least in part on performing the multiplexing of the remaining UCI (Fig. 4A-4C and 5A-5B, Para. [0077]-[0080]).
Regarding claim 12:
Takeda further disclose wherein determining whether the collision is to occur comprises determining whether the PUCCH transmission and the multiple PUSCH transmissions overlap in the slot (Para. [0070], [0076]-[0083]; Fig. 4A-4C and 5A-5C).
Regarding claim 13:
Takeda discloses a user equipment (UE) (Fig. 23, 20) for wireless communication, comprising: a memory (Fig. 23, 1002); and one or more processors (Fig. 23, 1001) operatively coupled to the memory, the one or more processors configured to: determining whether a collision is to occur between a physical uplink control channel (PUCCH) transmission that includes a scheduling request (SR) and remaining uplink control information (UCI), and multiple physical uplink shared channel (PUSCH) transmissions in a slot; performing multiplexing of the remaining UCI with one of the multiple PUSCH transmissions based at least in part on determining that the collision is to occur; and transmitting, to a base station (BS), the PUCCH transmission or the multiple PUSCH transmissions based at least in part on determining whether the collision is to occur in the slot. (See rejection of claim 1).
Regarding claims 14-15 and 24:
See rejections of claims 1-3 and 12.
Regarding claim 25:
Takeda discloses a non-transitory computer-readable medium (Fig. 23, 1002) storing one or more instructions (Para. [0262]) for wireless communication, the one or more instructions comprising: one or more instructions that, when executed by one or more processors of a user equipment (UE), cause the one or more processors to: determine whether a collision is to occur between a physical uplink control channel (PUCCH) transmission that includes a scheduling request (SR) and remaining uplink control information (UCI), and multiple physical uplink shared channel (PUSCH) transmissions in a slot; perform multiplexing of the remaining UCI with one of the multiple PUSCH transmissions based at least in part on determining that the collision is to occur; and transmit, to a base station (BS), the PUCCH transmission or the multiple PUSCH transmissions based at least in part on determining whether the collision is to occur in the slot. (See rejection of claim 1).
Regarding claims 26-30:
See rejections of claims 1-3.

Claim Rejections - 35 USC § 103
Claims 4-9 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of Cirik et al. (US 2019/0349061 A1) hereinafter “Cirik”.
Regarding claim 4:
Takeda does not disclose determining whether the multiple PUSCH transmissions include a PUSCH transmission with an uplink shared channel (UL-SCH) transmission in the slot based at least in part on determining whether the collision is to occur.
 Cirik teaches determining whether a PUSCH transmission includes an uplink shared channel (UL-SCH) transmission in the slot when a collision is to occur in the slot (Para. [0413]- [0416], a triggered SR overlaps with an UL-SCH resource).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Takeda in view of the teaching by Cirik to include the feature that determining whether the multiple PUSCH transmissions include a PUSCH transmission with an uplink shared channel (UL-SCH) transmission in the slot based at least in part on determining whether the collision is to occur, in order to prioritize UL-SCH transmission over other uplink transmissions when an collision occurs.
Regarding claim 5:
Takeda does not disclose determining that the multiple PUSCH transmissions include the PUSCH transmission with the UL-SCH transmission in the slot; and determining to not transmit the SR with the PUCCH transmission based at least in part on determining that the multiple PUSCH transmissions include the PUSCH transmission with the UL-SCH transmission in the slot.
 Cirik teaches determining to not transmit SR in a slot based on determining the PUSCH transmission includes a UL-SCH transmission in the slot (Para. [0416]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Takeda in view of the teaching by Cirik to include the feature determining that the multiple PUSCH transmissions include the PUSCH transmission with the UL-SCH transmission in the slot; and determining to not transmit the SR with the PUCCH transmission based at least in part on determining that the multiple PUSCH transmissions include the PUSCH transmission with the UL-SCH transmission in the slot, in order to prevent delay in UL-SCH transmission.
	Regarding claim 6:
Takeda discloses determining to not re-determine a resource for the PUCCH transmission based on dropping UCI from the PUCCH transmission (Para. [0123], PUCCH transmission is canceled).
Takeda does not disclose determining to not re-determine a resource for the PUCCH transmission based at least in part on dropping the SR from the PUCCH transmission.
Cirik teaches determining to not transmit SR in a slot based on determining a PUSCH transmission includes a UL-SCH transmission in a slot (Para. [0416]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Takeda in view of the teaching by Cirik to include the feature determining to not re-determine a resource for the PUCCH transmission based at least in part on dropping the SR from the PUCCH transmission, in order to prevent delay in UL-SCH transmission.
Regarding claim 7:
Takeda further discloses dropping the PUCCH transmission based at least in part on dropping UCI from the PUCCH transmission (Para. [0052], [0109], [0127], UCI on PUSCH).
Takeda does not disclose dropping the PUCCH transmission based at least in part on dropping the SR from the PUCCH transmission.
Cirik teaches dropping the SR in a slot when a UL-SCH transmission is in the slot (Para. [0416]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Takeda in view of the teaching by Cirik to include the feature dropping the PUCCH transmission based at least in part on dropping the SR from the PUCCH transmission, in order to prevent delay in UL-SCH transmission.
Regarding claim 8:
Takeda discloses dropping the PUCCH transmission comprises dropping the PUCCH transmission based at least in part on performing the multiplexing (Para. [0052], [0109], [0127], UCI on PUSCH in slots PUCCH and PUSCH overlap).
Regarding claim 9:
Takeda further discloses wherein transmitting the PUCCH transmission or the multiple PUSCH transmissions comprises transmitting the multiple PUSCH transmissions based at least in part on dropping the PUCCH transmission (Para. [0052], [0109], [0127], UCI on PUSCH in slots PUCCH and PUSCH overlap, Fig. 3 and 6).
Regarding claims 16-21:
See rejections of claims 4-9.

Claims 10-11 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of Yamamoto et al. (US 2021/0274488 A1) hereinafter “Yamamoto”.
Regarding claim 10: 
Takeda does not disclose determining that another set of PUSCH transmissions do not include another PUSCH transmission with another UL-SCH transmission; and dropping the other set of PUSCH transmissions based at least in part on determining that the other set of PUSCH transmissions does not include the other PUSCH transmission with the other UL-SCH transmission.
Yamamoto teaches dropping a PUSCH transmission that does not include a UL-SCH transmission (Para. [0192]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Takeda in view of the teaching by Yamamoto to include the features determining that another set of PUSCH transmissions do not include another PUSCH transmission with another UL-SCH transmission and dropping the other set of PUSCH transmissions based at least in part on determining that the other set of PUSCH transmissions does not include the other PUSCH transmission with the other UL-SCH transmission, in order to reduce uplink control traffic using PUSCH resources.
	Regarding claim 11:
Takeda does not disclose transmitting another PUCCH transmission scheduled to collide with the other set of PUSCH transmissions and including another SR, based at least in part on dropping the other set of PUSCH transmissions.
Yamamoto further teaches transmitting a PUCCH transmission scheduled to collide with the PUSCH transmission and including another SR, based at least in part on dropping the PUSCH transmission (Para. [0193]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Takeda in view of the teaching by Yamamoto to include the features transmitting another PUCCH transmission scheduled to collide with the other set of PUSCH transmissions and including another SR, based at least in part on dropping the other set of PUSCH transmissions, in order to reduce delay in transmitting HARQ-ACK or SR. 
Regarding claims 22-23:
See rejections of claims 10-11.

Response to Arguments
Applicant’s arguments with respect to claims 1-30 under 35 U.S.C. 102/103 have been considered and are persuasive.  Accordingly, these rejections have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO HUI A ZHU whose telephone number is (571)270-1086. The examiner can normally be reached Mon-Fri 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BO HUI A ZHU/Primary Examiner, Art Unit 2465